Filing Date: 08/10/2020
Claimed Foreign Priority Date: 08/23/2019 (FR 1909376)
Applicants: Posseme et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed on 02/22/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed on 02/22/2022, responding to the Office action mailed on 12/20/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant canceled claims 26-30. Accordingly, pending in this Office Action are claims 16-20 and 24.



Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejection under 35 U.S.C. 112 previously set forth in the Final Office action mailed on 12/20/2021. Accordingly, all previous claim rejections under 35 U.S.C. 112 are withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT


This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method for Producing a Component by Filling a Cavity within an Electrical Isolation Area with Carbon-Based Material--.

Allowable Subject Matter






Claims 16-20 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior art of record fails to disclose or suggest a method comprising at least one step, subsequent to the filling, of consumption of a dielectric material of the at least one electrical isolation area at exposed portions of the at least one electrical isolation area, wherein the filling material is based on a carbon material configured not to be consumed during the at least one step of the consumption of the dielectric material, and wherein the filling material is removed before a high temperature heat treatment chosen from a diffusion anneal and an activation anneal.
Therefore, the above limitations in the entirety of the claim are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814